DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-17 are allowable. Claims 3, 4 and 9-17 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on December 11, 2020, is hereby withdrawn and claims 3, 4 and 9-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed March 8, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Yuan Yuan Zhang on June 7, 2022.
The application has been amended as follows: 
3. The method of claim 1, further comprising: 
providing a reactive metal layer on at least a portion of the high dielectric constant layer
4. The method of claim 3, wherein the reactive metal layer includes at least one of [[Si,]] Ti, Zr, Hf and La.
9. A method for providing a gate structure for a plurality of components of a semiconductor device, the method comprising: 
providing a silicate layer on a substrate, wherein a first portion of the plurality of components has a first maximum thickness of the silicate layer, maximum thickness of the silicate layer, and a third portion of the plurality of components has a third maximum thickness of the silicate layer 


providing a high dielectric constant layer on the silicate layer; and 
performing a low temperature anneal after the step of providing the high dielectric constant layer;
wherein the first maximum thickness, the second maximum thickness and the third maximum thickness are different from one another.
10. The method of claim 9, wherein the first thickness and the second thickness are each less than two nanometers.
11. The method of claim 10, wherein the first thickness and the second thickness are each not more than one nanometer and at least 0.1 nanometer.
12. The method of claim 9, wherein each of the first silicate layer and the second silicate layer includes at least one of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, HfSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx, where Ox indicates an oxide with a varying stoichiometry.
13. The method of claim 9, 
forming a first silicate layer on the first portion and the second portion of the plurality of components;
forming a second silicate layer on the second portion of the plurality of components;
forming a third silicate layer on 




14. The method of claim 9, further comprising: 
providing a reactive metal layer before the step of performing the low temperature anneal.
15. The method of claim 14, wherein the reactive metal layer includes at least one of [[Si,]] Ti, Zr, Hf and La and has a reactive metal layer thickness of not more than four nanometers.
16. The method of claim 14, 
depositing a layer including a desired reactive metal.
17. The method of claim 9, wherein the low temperature anneal has an anneal temperature of not more than six hundred degrees Celsius.
18-20: Cancel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a first portion of the plurality of components has a first maximum thickness of the silicate layer, a second portion of the plurality of components has a second maximum thickness of the silicate laver, and a third portion of the plurality of components has a third maximum thickness of the silicate layer, and wherein the first maximum thickness, the second maximum thickness and the third maximum thickness are different from one another", as recited in claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811